Citation Nr: 0703326	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  98-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 16, 
1990, for the grant of service connection for migraine 
headache, based upon a clear and unmistakable error (CUE) in 
a rating decision dated September 18, 1959.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from March 1942 to June 1952, 
and from February 1953 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied an effective date earlier than February 16, 
1990, for the grant of service connection for migraine 
headaches.  In August 2003 the Board remanded this matter in 
order for a statement of the case (SOC) to be issued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The record reflects that in July 2005 the veteran sent a 
letter to the AMC in which he indicated that in his "last 
letter of appeals I asked for a hearing in which they never 
gave me or sent me anything on.  They just discarded my 
request.  I am still asking for that hearing."  He later 
says "I am available anytime for a hearing so that we can 
get this matter cleared up because it has taken 40 plus 
years."  The AMC date-stamped the letter, but it does not 
appear that any action was taken on this letter, as the AMC 
did not mention the letter (or the hearing request therein) 
in the March 2006 supplemental SOC (SSOC).  

With regard to a prior hearing request, the veteran's 
substantive appeal (on VA Form 9), submitted in November 
2003, shows that the veteran checked "I do not want a BVA 
hearing".  He also attached two documents - one document in 
which he checked off "I do not want a hearing", and another 
in which he wrote "[t]his is 




on the request of another hearing before the Board of 
Veterans' Appeals".  The AMC apparently concluded that the 
veteran did not want a hearing, and sent the case back to the 
Board in August 2006.  The veteran's representative 
apparently concluded the same, as shown by the September 2006 
informal hearing presentation.   

However, due process of law mandates that a veteran's request 
for a hearing be honored.  Although it unclear whether the 
veteran desires a videoconference Board hearing between the 
RO and the Board, or a Travel Board hearing before a Veterans 
Law Judge sitting at the RO.  The record reflects that he has 
yet to have any type of hearing on the earlier effective date 
issue.  He did, however, have a videoconference hearing at 
the RO in June 2000, before the undersigned Veterans Law 
Judge, on the issue of an increased rating for the service 
connection migraine headaches.  

Although further delay is regrettable, the Board finds that, 
in order to ensure full compliance with due process 
requirements, this matter must be remanded in order to 
schedule the veteran for the type of hearing he desires.  
Moreover, since such hearings are scheduled by the RO (38 
C.F.R. § 20.704(a), the Board is remanding the case for that 
purpose.

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing or videoconference hearing at the 
RO, according to his desire and docket 
availability, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



